Citation Nr: 1029506	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-26 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
low back strain (low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1997.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans (VA) Affairs Regional Office (RO) in Columbia, South 
Carolina, that denied entitlement to a disability rating in 
excess of 10 percent for low back strain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran reports that her low back disability had worsened 
since the most recent examination, which was conducted in 
September 2005.  As such, VA is required to afford her a 
contemporaneous VA examination to assess the current nature, 
extent and severity of her low back disability.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and 
must remand this claim.  

In addition, the Veteran submitted in October 2009 the results 
from an MRI dated August 2009, which even before being physically 
associated with the claims folder were constructively before the 
Board.  Further, the file shows that the Veteran receives VA care 
for her low back disability.  Under the law, VA must obtain these 
records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  For this reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent records of the 
Veteran's VA treatment for her low back 
disability since September 2005.

2.  After associating all outstanding 
records with the claims folder, 
schedule the Veteran for a VA 
examination to determine the nature, 
extent, frequency and severity of any 
orthopedic and neurologic impairment 
related to the Veteran's back 
disability.  The claims folder should 
be made available to and reviewed by 
the examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion, 
and should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the 
Veteran's back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any 
radiculopathy or neuropathy.  The 
examiner must also state whether the 
Veteran has bowel or bladder problems 
related to her back disability.

All findings and conclusions should be 
set forth in a legible report.

3.  Then, readjudicate the claim for 
entitlement to a disability rating in 
excess of 10 percent for low back 
disability.  If the benefits sought on 
appeal remain denied, issue an 
appropriate supplemental statement of the 
case and provide the appellant and her 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.

The purposes of this remand are to assist the appellant with the 
development of her claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

